

Exhibit 10.13

 
LLC INTEREST PURCHASE AGREEMENT
 
This LLC Interest Purchase Agreement (this ‘‘Agreement’’) is entered into
effective as of March 12, 2013 by and between Global Clean Energy Holdings,
Inc., a Delaware corporation (“Purchaser”), Targeted Growth, Inc., a Washington
corporation (“TGI”) and Green Earth Fuels, LLC, a Delaware limited liability
company (“GEF”, and collectively with TGI, “Sellers”).  Purchaser and Sellers
are referred to collectively herein as the ‘‘Parties.’’
 
A.           This Agreement contemplates a transaction in which Purchaser will
purchase from Sellers all of the outstanding limited liability company interests
(the “Interests”) in Sustainable Oils, LLC, a Delaware limited liability company
(“SusOils”).
 
B.           Concurrently with the execution of this Agreement, and as a
condition to Purchaser’s agreement to enter into this Agreement, TGI and
Purchaser are entering into an Asset Purchase Agreement (the “Asset Purchase
Agreement”) under which Purchaser will purchase from TGI substantially all of
TGI’s assets (and assume certain liabilities) related to the business of
developing intellectual property and managing breeding activities for the
development of Camelina sativa used for biofuels feedstock.
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
1.      Basic Transaction.
 
(a)      Purchase and Sale of Units. On and subject to the terms and conditions
of this Agreement, Purchaser agrees to purchase from each Seller, and each
Seller severally agrees to sell, transfer, convey, and deliver to Purchaser, all
of the Seller’s right, title and interest to the Interests for the Purchase
Price (as defined in Section 1(b) below.
 
(b)      Purchase Price. In exchange for the Interests, Purchaser agrees to pay
to Sellers at the Closing One Hundred Dollars ($100.00) (the “Purchase Price”),
payable to each Seller in immediately available funds as follows:  To TGI,
$82.75 and to GEF: $17.25.
 
(c)           The Closing.  The closing of the transactions contemplated by this
Agreement (the ‘‘Closing’’) will take place 9:00 a.m. local time on March 13,
2013, or such other time as the Seller and Purchaser may mutually agree in
writing.  The Closing shall take place through an exchange of consideration and
documents using overnight courier service, electronic mail or facsimile.
 
(d)           Deliveries at the Closing.
 
(i)      Seller’s Deliverables. At the Closing, each Seller will deliver to
Purchaser (1) any certificates or other instruments evidencing the ownership of
the Interests, together with an assignment separate from certificate in the form
attached hereto as Exhibit A, transferring its Interest to Purchaser, and (2)
such other documents as Purchaser and its counsel may reasonably request in
connection with the transfer of title to the Interests and the consummation of
the transactions contemplated by this Agreement.  In addition, within twenty
days after Closing,
 

 
1

--------------------------------------------------------------------------------

 
 
 
Sellers shall deliver to Purchaser all the books and records of SusOils,
including all financial records, customer and vendor lists and records, all
permits, and agreements, files, records or other data in their possession or
under their control in respect of or relating to the prior operation SusOils,
whether or not such permits, agreements and instruments are currently effective,
provided, however, that Sellers shall be entitled to keep of copy of all of the
foregoing.
 
(ii)      Purchaser’s Deliverables.  At the Closing, Purchaser will deliver to
each Seller (1) its portion of the Purchase Price (as set forth in Section 1(c)
above), and (2) such other documents as Seller and its counsel may reasonably
request in connection with the consummation of the transactions contemplated by
this Agreement.
 
2.      Representations and Warranties as to Sellers.
 
(a)      Representations and Warranties as to TGI.  TGI hereby represents and
warrants to Purchaser that the statements contained in this Section 2(a) are
correct and complete as of the date of Closing.
 
(i)      Ownership of Interests.  TGI is the owner, beneficially and of record,
of 82.75% of the Interests, and has good, valid and marketable title to such
Interests, free and clear of any liens, mortgages, pledges, security interests
and other encumbrances.
 
(ii)      Authorization of Transaction.  TGI has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of TGI, enforceable in accordance with its terms and conditions.  The execution,
delivery and performance of this Agreement and all other agreements contemplated
hereby have been duly authorized by TGI.
 
(iii)           Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement will (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, governmental agency, or court to which TGI is subject, or any
provision of TGI’s Articles of Incorporation or Bylaws or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which TGI is a party or by which it is bound or to which
any of its assets is subject, except where the violation, conflict, breach,
default, acceleration, termination, modification cancellation or failure to give
notice would not be material.  TGI is not required to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement.
 
(iv)           Disclaimer of Other Representations and Warranties.  Except as
expressly set forth in this Agreement, TGI makes no other representation or
warranty, express or implied, at law or in equity, in respect to the Interests,
and any such other representations or warranties are hereby expressly
disclaimed.
 

 
2

--------------------------------------------------------------------------------

 



 
(b)      Representations and Warranties as to GEF.  GEF hereby represents and
warrants to Purchaser that the statements contained in this Section 2(b) are
correct and complete as of the date of Closing.
 
(i)      Ownership of Interests.  GEF is the owner, beneficially and of record,
of 17.25% of the Interests, and has good, valid and marketable title to such
Interests, free and clear of any liens, mortgages, pledges, security interests
and other encumbrances.
 
(ii)      Authorization of Transaction.  GEF has full limited liability company
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of GEF, enforceable in accordance with its terms and conditions.  The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by GEF.
 
(iii)           Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement will (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, governmental agency, or court to which GEF is subject, or any
provision of GEF’s Certificate of Formation or operating agreement, or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which GEF is a party or by which it is bound
or to which any of its assets is subject, except where the violation, conflict,
breach, default, acceleration, termination, modification cancellation or failure
to give notice would not be material.  GEF is not required to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement.
 
(iv)           Disclaimer of Other Representations and Warranties.  Except as
expressly set forth in this Agreement, GEF makes no other representation or
warranty, express or implied, at law or in equity, in respect to the Interests,
and any such other representations or warranties are hereby expressly
disclaimed.
 
3.      Representations and Warranties as to SusOils. The Sellers hereby
represent and warrant to Purchaser that the statements contained in this Section
3 are correct and complete as of the date of Closing, except as set forth in the
disclosure schedule accompanying this Agreement (the ‘‘Disclosure Schedule’’)
The Disclosure Schedule will be arranged in paragraphs corresponding to the
lettered and numbered paragraphs contained in this Section 3.
 
(a)      Organization.  SusOils is a limited liability company duly organized,
validly existing, and in good standing under the laws of the state of Delaware.
 
(b)      Capital Structure.  All outstanding Interests of SusOils are owned by
Sellers, with TGI holding a 82.75% interest and GEF holding a 17.25%
interest.  All of the issued and outstanding Interests are duly authorized and
validly issued, and were issued in compliance with all applicable federal, state
and other laws regulating the offer, sale or issuance of such
securities.  Except as set forth above, there are no other limited liability
company interests, units, or other
 

 
3

--------------------------------------------------------------------------------

 
 
equity securities of SusOils outstanding, and there are no agreements or
commitments that could require SusOils to issue or sell any of its limited
liability company interests or other security.  Except for the Operating
Agreement, the Interests are not subject to any voting agreement or other
contract.
 
(c)      Title to Assets.  The assets of SusOils reflected on Schedule 3(c) are
legally titled in the name of SusOils and are in the possession or control of
SusOils.  Except as set forth on Schedule 3(c), SusOils has good, valid and
marketable title to such assets, free and clear of any liens, mortgages,
pledges, security interests and other encumbrances.
 
(d)      Balance Sheet; Liabilities.  Attached as Schedule 3(d) of the
Disclosure Schedule are (i) the un-audited balance sheet of SusOils as of the
year ended December 31, 2012 (the “Balance Sheet”), and (ii) a list of all of
the creditors of SusOils that are included in the liabilities listed on the
Balance Sheet.  To the Seller’s knowledge, (x) the liabilities set forth on the
Balance Sheet are the only liabilities of SusOils as of the Balance Sheet Date
that are required to be disclosed on the Balance Sheet in accordance with
generally accepted accounting principles (“GAAP”) applied on a basis consistent
with past practice, (y) the Balance Sheet fairly present in all material
respects the liabilities SusOils in accordance with GAAP as of December 31,
2012, and (z) the list of creditors set forth on Schedule 3(d) is accurate and
complete as limited by the terms of this Section.
 
4.      Purchaser’s Representations and Warranties. Purchaser represents and
warrants to each Seller that the statements contained in this Section 4 are
correct and complete as of the date of Closing.
 
(a)      Organization of Purchaser.  Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Delaware.
 
(b)      Authorization of Transaction.  Purchaser has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Purchaser, enforceable in accordance with its terms and conditions. The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by Purchaser.
 
(c)      Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement will (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, governmental agency, or court to which Seller is subject, or any
provision of Purchaser’s Certificate of Incorporation or Bylaws or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Purchaser is a party or by which it is
bound or to which any of its assets is subject (or result in the imposition of
any lien upon any of its assets), except where the violation, conflict, breach,
default, acceleration, termination, modification cancellation or failure to give
notice would not be material.  Purchaser is not required to give any notice to,
make any filing with, or obtain any authorization, consent, or
 

 
4

--------------------------------------------------------------------------------

 

 
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement.
 
5.       Survival of Representations and Warranties.  The representations and
warranties of the parties contained in Sections 2, 3 and 4 will survive the
Closing for fifteen (15) months (the “Survival Period”).   The Parties hereby
agree that the foregoing is specifically intended to limit the time period
within which a party may file a claim for indemnification under this Agreement,
notwithstanding any applicable statute of limitations.  The covenants set forth
in this Agreement that are to be performed at or after the Closing will survive
until fully discharged and performed, and any claims for indemnification in
respect of a breach of these covenants may be made at any time within the
applicable statute of limitations.
 
6.      Remedies for Breaches of this Agreement.
 
(a)      Indemnification by TGI.  TGI will indemnify Purchaser and its officers,
directors, stockholders, employees, affiliates, successors and permitted assigns
(collectively, the “Purchaser Indemnified Parties”) from and against all
penalties, fines, judgments, claims, assessments, losses, damages, liabilities,
costs and reasonable expenses, including reasonable attorneys’ fees
(collectively, “Losses”) that the Purchaser Indemnified Parties may suffer or
sustain by reason of or arising out of any inaccuracy in any representation or
warranty contained in Section 2(a) or 3 of this Agreement, or any breach of any
covenant or agreement of TGI contained in this Agreement.
 
(b)      Indemnification by GEF.  GEF will indemnify the Purchaser Indemnified
Parties from and against all Losses that the Purchaser Indemnified Parties may
suffer or sustain by reason of or arising out of any inaccuracy in any
representation or warranty contained in Section 2(b) of this Agreement, or any
breach of any covenant or agreement of GEF contained in this Agreement.
 
(c)      Indemnification by Purchaser.  Purchaser will indemnify each Seller and
its officers, directors, stockholders, employees, affiliates, successors and
permitted assigns (collectively, the “Seller Indemnified Parties”) from and
against all Losses that the Seller Indemnified Parties may suffer or sustain by
reason of or arising out of any inaccuracy in any representation or warranty of
Purchaser contained in this Agreement, or any breach of any covenant or
agreement of Purchaser contained in this Agreement.
 
(d)      Process for Indemnification Claims.
 
(i)      If a Party wishes to assert an indemnification claim hereunder (a
“Claim”), the Party will deliver to Seller, if a Purchaser Indemnified Party, or
to Purchaser, if a Seller Indemnified Party, prior to the end of the Survival
Period, a written notice (a “Claim Notice”) setting forth:
 
(1)           a description of the matter giving rise to the Claim,
 
(2)           a reasonably detailed description of the known facts and
circumstances giving rise to the Claim, and
 

 
5

--------------------------------------------------------------------------------

 

 
(3)           to the extent determinable based on facts known at such date, an
estimate of the Losses actually incurred or expected to be incurred for which
indemnification is sought.
 
(ii)      The Purchaser Indemnified Parties and Seller Indemnified Parties are
referred to herein as “Indemnified Parties,” and the persons from whom
indemnification may be sought pursuant to this Section 6 are referred to as
“Indemnifying Parties.”  Within thirty (30) days after receipt of any Claim
Notice, the Indemnifying Parties will either (1) acknowledge in writing their
responsibility for all or part of such matter for which indemnification is
sought under this Section 6, and (a) pay or otherwise satisfy the portion of
such matter as to which responsibility is acknowledged or (b) take such other
action as is reasonably satisfactory to the Indemnified Party to provide
reasonable security or other assurances for the performance of their obligations
hereunder, or (2) give written notice to the Indemnified Party of their
intention to dispute or contest all or part of such responsibility.  Upon
delivery of such notice of intention to contest, the Parties will negotiate in
good faith to resolve as promptly as possible any dispute as to responsibility
for, or the amount of, any such matter.
 
(e)      Recovery of Indemnification Claims; Limitations.  Any breach of a
representation or warranty contained in Section 2(a) or 3 of this Agreement, or
any breach of any covenant or agreement of TGI contained in this Agreement shall
be deemed to be a breach of the Asset Purchase Agreement by TGI and shall be
subject to the indemnification provisions and limitations contained in Section
5(e) of the Asset Purchase Agreement.  Accordingly, provided Purchaser has
established that it is entitled to recovery for a Claim by reason or arising out
of this Agreement, and except in the event of fraud or intentional
misrepresentation, the payment to Purchaser from TGI for a Claim and Losses
associated therewith will be made in accordance with, and subject to the
limitations contained in the indemnification provisions of Section 5(e) of the
Asset Purchase Agreement.  With respect to any Claims for indemnification made
by Purchaser against GEF, and except in the case of fraud or intentional
misrepresentation, Purchaser will not be entitled to any recovery against GEF
for any amount in excess of the portion of the Purchase Price paid to GEF.
 
(f)      Exclusive Remedy.  The indemnification remedy provided in this Section
6 is the exclusive remedy for any party for any Losses, except in the case of
fraud or intentional misrepresentation (as opposed to negligent
misrepresentation); provided that nothing herein will limit a Party’s ability to
seek injunctive relief or specific performance.
 
7.      Additional Agreements and Covenants.
 
(a)      ICMS Monitoring.  Pursuant to that certain Monitoring Agreement between
Sustainable Oils LLC and ICMS (Integrated Crop Management Services), Inc., dated
November 28, 2012 (the “Monitoring Agreement”), Sustainable Oils LLC is
obligated during 2013 and 2014 to provide certain remote monitoring services in
support of a field trial test performed in Canada and other future obligations
for post-harvest monitoring (the “ICMS Monitoring Services”).  Purchaser hereby
agrees to cause SusOils to assume the remaining ICMS Monitoring Services in
accordance with the terms of the ICMS Agreement.  Purchaser hereby further
agrees that, if SusOils does not provide the ICMS Monitoring Services under the
Monitoring Agreement
 

 
6

--------------------------------------------------------------------------------

 

 
for post-harvest monitoring, Purchaser will either fulfill the monitoring
obligations or engage a third party to complete the ICMS Monitoring Services.
 
(b)      Debt Forgiveness; Release of Security Interest.  Subject to, and
effective upon the Closing, in order to induce Purchaser to enter into this
Agreement, each Seller hereby forgives and cancels any and all debts and
obligations of any kind that SusOils may, as of the Closing, owe to such Seller,
and hereby waives all of its rights to collect or enforce such liabilities and
obligations.  The liabilities and obligations forgiven shall include all
remaining liabilities and obligations under that Secured Note Purchase
Agreement, Secured Convertible Promissory Note in the initial amount of
$300,000, and a Security Agreement, each dated as of March 19, 2010 entered into
between SusOils and TGI.  In the event that, at the Closing, either Seller
retains a security interest or lien in any of SusOils’ assets, whether or not
under the March 19, 2010 TGI Security Agreement, each Seller hereby terminates
and releases all such securities interests and liens.  Each Seller further
agrees to deliver to SusOils any and all instruments and documents SusOils may,
after the Closing, reasonably request to evidence the forgiveness of any
liabilities and obligations, and the release of any security interests.
 
(c)      Further Assurances.  From time to time following the date hereof, and
without any further consideration or other payment, each Party hereto will
execute and deliver such other instruments of conveyance, assignment,
assumption, transfer and delivery and execute and deliver such other documents
and take or cause to be taken such other actions as the other Party reasonably
may request in order to consummate, complete and carry out the transactions
contemplated by this Agreement.
 
8.      Miscellaneous.
 
(a)      Press Releases and Public Announcements.  No Party will issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party, which approval
will not be unreasonably withheld; provided, however, that any Party may make
any public disclosure it believes in good faith is required by applicable law or
any listing or trading agreement concerning its publicly traded securities (in
which case the disclosing Party will advise the other Party prior to making the
disclosure).  Sellers acknowledge and agree that Purchaser is required to
disclose the transaction contemplated by this Agreement and the related
transaction documents, including and the terms thereof, in its reports filed
with the Securities and Exchange Commission (and that this Agreement and certain
of the related transaction documents may have to be filed as exhibits to one of
those reports).
 
(b)      No Third-Party Beneficiaries.  This Agreement does not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 
(c)      Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
 

 
7

--------------------------------------------------------------------------------

 

 
(d)      Succession and Assignment.  This Agreement is binding upon and inures
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.
 
(e)      Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which will be deemed an
original but all of which together will constitute one and the same instrument.
 
(f)      Headings.  The section headings contained in this Agreement are
inserted for convenience only and do not affect the meaning or interpretation of
this Agreement.
 
(g)      Notices.  Any notice required or permitted by this Agreement will be in
writing, and will be considered to have been given (i) when delivered personally
to the recipient, (ii) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) three business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:
 
If to TGI:
Targeted Growth, Inc.
2815 Eastlake Ave E, Suite 300
Seattle WA 98102
ATTN: Chief Operations Officer
Fax: 206.336.5573
Copy to
Erin Joyce Letey
Riddell Williams P.S.
1001 Fourth Avenue, Suite 4500
Seattle, WA 98154
Fax: 206.389.1708
 
If to GEF:
Copy to:
 
 
If to Purchaser:
Global Clean Energy Holdings, Inc.
100 West Broadway, #650
Long Beach, CA 90802
Attn: Richard Palmer, CEO
FAX: 310-641-4230
Copy to:
Istvan Benko
TroyGould PC
1801 Century Park East
16th Floor
Los Angeles, CA 90067
Fax: 310-789-1426
 

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
 
(h)      Governing Law.  This Agreement is governed by and is to be construed in
accordance with the laws of the State of Washington without giving effect to any
choice or conflict of law provision or rule (whether of the State of Washington
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Washington.
 
(i)      Amendments and Waivers.  No amendment of any provision of this
Agreement will be valid unless it is in writing and signed by both Purchaser and
Seller. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder will be
valid unless the waiver is in writing and signed by the Parties making the
waiver, nor will any such waiver be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent
occurrence.
 
(j)      Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
(k)      Expenses.  Each Party will bear its own costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.
 
(l)      Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. The word ‘‘including’’ means including without limitation.
 
(m)           Incorporation of Exhibits and Schedules.  The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
 


 
--Signature Page Follows--
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first above written.
 
 
SELLERS:
 
 
TARGETED GROWTH, INC.
 
By: /s/ Margaret McCormick
 
 
 
Title: COO
 
 
GREEN EARTH FUELS, LLC
 
By: /s/ Martin D. Beirne III
 
Title: President and
CEO                                                                                              
 
 
 
PURCHASER:
 
 
GLOBAL CLEAN ENERGY, INC.
 
By: /s/ Richard Palmer
 
Title: President and CEO

 
10

--------------------------------------------------------------------------------

 



 
DISCLOSURE SCHEDULE
to
LLC INTEREST PURCHASE AGREEMENT
by and between
GLOBAL CLEAN ENERGY HOLDINGS, INC.,
TARGETED GROWTH, INC.
and
GREEN EARTH FUELS, LLC
 
This Disclosure Schedule (this “Schedule”) is being furnished by Sellers to
Purchaser in connection with the execution and delivery of that certain LLC
Interest Purchase Agreement, dated as of March 12, 2013 (the “Agreement”), by
and between Sellers and Purchaser.  All capitalized terms used, but not
otherwise defined, herein have the meanings given them in the Agreement.
 
This Schedule and the information and disclosures contained in this Schedule are
intended only to qualify and limit the representations and warranties of Sellers
contained in the Agreement and shall not be deemed to expand in any way the
scope of any such representation or warranty.  Certain information set forth in
this Schedule is included solely for informational purposes and may not be
required to be disclosed pursuant to the Agreement, and the inclusion of such
information shall not be deemed to enlarge or enhance any of the representations
of Sellers or otherwise alter in any way the terms of the Agreement.
 

 
11

--------------------------------------------------------------------------------

 



 
Schedule 3(c)
 
Assets
 


 
Approximately 295,000 pounds of “certified” Camelina seeds which are currently
being stored in the following third-party warehouses:
 
Northern Seed, LLC, Conrad, MT  - approximately 75,000 lbs
 
Barber Seed Service, Inc., Denton, MT – approximately 186,000 lbs
 
Chemurgic Agricultural Chemicals, Inc. – Turlock, CA – approximately 34,000 lbs
 
These assets may be subject to a lien of warehouse pursuant to the Uniform
Commercial Code in effect in the states of Montana and California.
 

 
12

--------------------------------------------------------------------------------

 



 
Schedule 3(d)
 
Balance Sheet; Liabilities
 
Balance Sheet:
 
(attached)
 
Creditors:
 
Sustainable Oils, LLC
 
Summary of Creditors
 
As of December 31, 2012
 
Augment Services, LLC
  $ 1,196.58        
Cooley LLP
  $ 37,212.15        
Trinity Industries Leasing Company
  $ 5,126.71        
UOP LLC
 
  $ 2,286,726.85        
      Accounts payable & accrued expenses
          $ 2,330,262.29  
Targeted Growth Canada Inc.
  $ 281,884.90          
Targeted Growth, Inc.
  $ 553,697.16          
Targeted Growth, Inc. (pursuant to Convertible Secured Promissory Notes)
  $ 550,685.85          
 
Due to Targeted Growth & Targeted Growth Canada
          $ 1,386,267.91  
Augment Services, LLC (Accrued consulting bonus)
  $ 10,000.00          
 
      Accrued compensation
          $ 10,000.00  
 
Total liabilities
          $ 3,726,530.20  

 
 
Future obligations:  SusOils has the following future obligations:
 
Approximately $103,300 (CAD) in future obligations for work to be performed in
CY 2013 & CY 2014 by ICMS (Integrated Crop Management Services, Inc.) for remote
monitoring services in support of a field trial test performed in Canada, and
any future obligations for post-harvest monitoring that may arise.
 


 
13

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
 FOR VALUE RECEIVED, the undersigned (the “Assignor”) hereby sells, transfers
and assigns unto Global Clean Energy Holdings, Inc., a Delaware corporation (the
“Assignee”) seventeen and one-quarter (17.25%) limited liability company
interests of Sustainable Oils, LLC, a Delaware limited liability company (the
“Company”), standing in the undersigned’s name on the books of the Company, and
Assignor hereby irrevocably constitutes and appoints Assignee to be Assignor’s
true and lawful attorney-in-fact, with full power of substitution, and empowers
Assignee, for an in the name and stead of Assignor, to register said transfer on
the books of the Company.
 
WITNESS WHEREOF, the undersigned has executed this assignment separate from
certificate as of this 13 day of March, 2013
 


 
ASSIGNOR:
 


 
By: /s/ Steve Granda
 
Print name: Steve Granda
 
Title: CFO
 


 


4844-2451-3809.06
64774.00002

 
14

--------------------------------------------------------------------------------

 
